.¥

Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 1 of 10

J ak uy of Kes, Dita Cost

 

Poa the ishids of Mhayiaad

 

 

 

 

 

 

 

 

 

Weeschel WW. Vick EL )
—FPainkh (Ase fo, 15-Cv-b3355GLR
Ye ) tose
Dice Ear) Cocmeon, Et Al :
“Defendant's DEC 11 2020
- = SS re —

 

 

'y la 2M M ethachaDesm 1s) OPfosaditm _
AoyeScodort's Renewed dp Dismiss

 

 

 

 

 

 

Or Avena tel, Lor Sib sumac
“lgoabi

‘Delend ats rWeyrais Sled A nten4 LS SS

 

 

 

 

ANE Como’ Kon Macc Ie Add ANE Covt Entered ___
Sonntiacy Adame on leholf of DSendon's We

 

 

Co\t_Sho\l_« oii Sommavyy Aodamens. ft 4

 

- |
Moyon SWo.'s tha there id oo & enwine Jd: pie
Ast anu Materral fad and he Movant 15 ey Ned. .

Kis Addactes’ 454 ro\kexr of lau.

 

& Couti_Snotld stole on Ste fecocd the.

 

(Cass for _aroanica so denurng the. Mohican THis

 

WIAs Adak Dohe_orv Nehal? of Lihy Honotalhe Cort _-
ECR Ao KB Disk Cott Memorondim ofinwoa

 

brdec Wo “yay oF Macc 20)4 | —
| Von A ddal Mad Col Caf iotion being

 

 

Sadan dad onshmes
As WN Cage ssl CS & Dicds, Go ove there

 

   
 

hoses Sl of Abt ' beefs ah e Com: cot__
ond plored Bich, (Attic verse Could Ie Paragntased
Aecerdvan 5:87 nq Aames “hitle

 
Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 2 of 10

As A Coge is Li of licks. Cova * al Arons. XD Shee
Walses are Blof ofediacos on \ches qs) Sdch, Ube

 

________fis, Livy dtd Sich oldacned Ly e.picdual “Fravd
onl Sencilid “Deck

Aku _are_wWenled Cock, Thess Shine. Ye5y

 

 

“| 4 over Qass Ahe Aeeds oS the roxcKed!, he Idee.

 

 

not He. Cavise, THe case of the fabhecless, Vat deck

 

Pibspen cond phe c tht dS_ the nec do thera nok dodhe,

 

( Yea, Mey per pass the deeds gbltr Leute erly

Mean thed oder ‘a3 Ae Comma oi<asure § Uichedneds
Plaiak® Kodeal to the Fourth COPOSNT. udhidh
Vacalethe SomMmarty Adomedt Eneced Bo he Di ghieT

[Cover aud comand _of on gece Ska » Farther Protec ogs __§

Consisterst_widh Whe Cost “Decisis \mombche epdtts )
entered Seghemesh VA BOIS
Wheatthe slau las lifted the Court

 

 

— ssved on ocde: icin VR +o Amend his

 

Compleink Ne Ndvise ine Wei_ tate he ‘itendsto
Yoceed indy Th his Claan as Shed La hig bngiren\
Commaich (€8 10.33) “ME Caut fcthec_oaleced the
Thekeadand’s AD espand “he Coopti|lina 0 cadiog buy

 

 

T4sly 2, 9096 Eck ods | \ |
\ DeSendars vever_(es and 4o_the tleading
or (bened the Court odeo his WAS Detereahiol,
Slondadd of aluse & Discretio fh mineheld Ateachero\s
Por A Adel Ade to manedves,
WR sensed in he ear OF Man is \\Ke eee
Ldater, last oy onan of understanding, AU daw it wt”

 

 

 

Win 40 Wisenrss KAY FeO

SUMNMar  Audavnorl
i |

 

 

 

 
Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 3 of 10

Anke Nin 40 Dismiss ts a
« end ou Siri,
: “Distoveru ital

A warnncen th elec tad yb) Stal ed
n yeu Com plaink | is-ine.the Avdae. nist them Ask
Ny al Hose CA are tax, ist oladsilhe that —the.
" bGendants vVidabed Uowt icdhh?

if any (ambinattioa of the Packs shied

Hin lot Com Pais Mich qdelif uel Ang fom
of coon Achien Ades Sec en Id a Shea the. Yiree:

   

 

 

 

iS Jenal Pec sted - ten Aes Disa. s&

 

 

Los ko. AdaT, Tl moakiing en on Cavrts

 

 

Are. sappoked <i brant unre ceSented paties inclad ng.
Prf'soners; Mare. a HAE Vena. ho oe Eline
ost! with A ta Crastderina o mbtiusn +

=

 

 

 

 

Dismiss a PM Se. “ ais Should lel Reid dp Less
ohigt Standards, then, a Com@laint “Profted ey A

lave
} in Cor Vv Delo 466 S56. 319 399 1992)

 

 

Ca That Case dhe Codey Stated -Phut A Caeng |atin!

 

hed Agr le Dismissed fer Ralive 4a slate a

Clan Unless CAS, ) Pelt +hat ~The
Plaiatite Can _Ottue no sé dF Yodks in Sup orl of

 

 

 

his Claim uh ch enki. Wim 40 celieh. Conley
GibSon 359 WG 6 Wl (157) \

 

A Clas an mnAube. Dismissed vader Cederes|
Rule Cvil Procedure 1% (BI le for Foslune +5 stole
0, Clanen fer uthidh relies Can be granted, A Rdle 19
(21 & moh (eadire the Covi to Isfatmne the

 

 

 

Gs Fae4 Cenc of _w& she Compleadf__C Conk Ghsom 335 A
U.S HIME sich. 49 104 dt E) ad ¥i , a Ne
A Ur tanked if thee reset ba bell Atlantic Cacta fahina

Y

 
 
   

 
Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 4 of 10

vA Wrombuly $50 ps 544 7 1959 604
LA ad S34 (aso) _Leengrally tiling Sn a mahi
4p. Dismiss the Covft fees oh the “2 Peat
Attached and Mar of futic record tac inc
(thes Audi cal Pdtced tras. wads ¥_Mccarr! 50,
Rad aol dot, ce A008)

 

 

 

 

 

 

bx Cent RS prorvided | in Fedecal A Ashe A_cuil

 

Oncedutt. q. ‘4 Complaint | is Suffycient_ 4 aT Complies

 

 

 

 

 

With Rule % CAD 2 cloes at Ceauies hedablcente |
fuck leading of Specihes but ahly esi fog Seocts
4s Gluke a dais bo @lie® Hrata’s Plous*hle. on if fuce

 

 

 

(domblu 550 1S. at $2,199 school 974 b (621. ed
Jd_ob Guat

 

 

6 8Cs ciemk the Court wud 1 acteph all Rack

 

a Determining Whedher q Com mp lout 12
vol.

 

 

 

alleged Os +e, Consale The, Complaint ina_the-
Jaf Vino fan orale 40 the and Determine

 

 

iter onde ong ear ee an Ashe. (lanah®’

XYS ‘Wedato dled. Gawler, sae F Lad cal al Da
Cihida A Ios. Conakry of AMieghenty, 515_ f. Is Jat} 2

Y)_ Cir Quod \

 

 

4 Hy Jak shes Supreme, Court's _oPiniss a,

 

 

 

AshcaM v lanl 356 vs-bba O44 1 s.ch. 1497 1955

19 LE) ae $64, 181 (atch )_Shukes Clearly _thad the:
Cacia Plavs iiltu \Veading Stundard sell Rath tn
4 _Womlstly nian led do all GY suite in athe Ce bereal
Cords, ebb seb y uUPene Shacy Siske, 574 F.3d D1, 210

 

 

 

 

 

 

Qv ar. Jw.
Ls Ghasiog of Social Plousibilhy then allows the

 

 

 

Codi) Dass Hy, (easonaile inference. Phat ~The.
even dard’ ad \rolhe. Or AL mis con dvél_allleged),

 

 
 

. Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 5 of 10

c Wad) Yheb al ee 1g enhitled da rely A
touler, 578 F. : ad ot Ao l@ Quobhs lala ss6_U,5,
675,199 ¢.ch. ak JG i c0 Db oh PL)

A\ Proud "\ conclusory! ar trays, “(anes
O\ akins oll atk Survive moh ts Dis 5

 

 

 

Roslet 51% F 35 ot Ato A Fewnp kaink MA be.
Dismissed merely Lecenbse yt ch nett Atocews eral DY elu Hatt
Ve. Point Coa. _ Grou Pose et §_ or edith

ubbimatela eee In fad 2

 

 

A 231 cork less, to Survive o Ault 12 0P)G) msbon
poe Se sh. mush Provides h_hucts 4y faise A

ett he Saco (eveo)
ey pwhonce ts gest Nece SScan4 “Verne \D_at 294

 

 

—— ie ws dat 556 194 5, ck ak 11
\o7 1. EO\ AA AE 9

 

 

_ AME Cou is Ceasiced do Canddcf_a Fub-
hia Glalsais chen ConsiderrMa A Qule 19 C2) G) .
MNokum, Cts “the. Packdal Matters averted tn. he, Gan lealyit,

 

 

 

   

ack ary d f

\ranl © aC \Sdssyinn A Serked Eywler, 51G 1 ated ee 710

a Gods Bled crs le token _as Anse, ond Ang
B Con clistms 085 ctheah ery te Dis gard

| 1) oat alo, all.

 

 

 

Secon) “the Cadfi_MosT Delecmine Whether
hose, Fracktal molec ovetted are, Suilicient 4p shew tnt
She. ait Nos plods tule. Claim Cot lied il 40 ont

 

| PAIL (@0 ing Intel 556, 5. AL OTT 109 Sd ab 1950 175).
ED). acd ak 84) As the. sult of cthe, Sseoult ty Deendadl

cae Ts Plearchit SPered Permameat Laderies

 

 

Ks well as _menhd (lo arp bod Seer

Sos ah $3 ond Slectlesaness oe

 

 

 
rN

Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 6 of 10

AME Weloundandts hiv. aol shown tidt

 

Abe. Cule_c
iS Simbly 10.4 Poss le be! the. Presom hwes souk

oue td Show tah he coAs Nak as te" iy
Orde 40 QreVen\ oY én Cx cesct 1 yt Cla\m,
‘Pur Only HA Pne Que. Used ths “aeraker

‘eg Aron Yaw a Wsce. Se Set Ate Wise usston
onthe Mecrts LN. m Mc. Present Case, AS

THE “Rule ot _H rey Corbiles” -Hrex
ib anya Sater ofl Wa.
Hee. Ly the defenders

=“

fin Sackthastt a SICCessFil acViea Ser C Misti

 

 

Sosce tos pbk Neces, sacky—\ Longley
: bs ive. Ovtrese oe hd Conviction

 

bavi di ‘u
kad Nee! 25 Mt atcording\ Wrrelose +h

eXcessryZ,_ Force C\G.ow

 

 

A Kat Whe qe elt Cod Yow No Set &

Necks wn 829928. sv nis _ claim Which ene,
Wee Celik. V B59 1bS YS -Y

gon} the Soci Cob suid rok \

 

Considlecans __ A mobion +5 Dis MG 3 —-H Pro Se

Complaint \Shatld be held +o lees Stier!
SKheonbvlands Morena fa Mohbion Acathbed e.)

 

 

\ondued

 

| DSended Coacmen own lore. Haid Nee

 

Q head Ase —Slaionta _C eee Arcy\
aN

feet C exits here, are Dichure. 3 Y

Uiiness Stand _-| me ack 4 Plaxntikt Wee
even _‘ivi_ lice fears Ceamysl3)  Medfco Re coves

exnibit 4) Pla lwnee Jas (e\eas< tan A, BOO

Ahe We © edit 2) Delemdorch rns dun the

 

lond ustthadh Cav skecal_Se cotlly (ex hilt SS

\

 
Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 7 of 10

ASkey the, Haired Ate. An Con Dor the New
tefol the. Henmwulte “DA, € Corl. Oe +o mauskk
% louder Of OG. tt OF CoarMenm sie, leysbid 6)

GSSad}

 

VG Dated a nthe andar establishes ——$§
beth Cth Shas enthth at OS of yrudler

 

 

 

S_Jow, ond (2) Shi Heer are lo ~Geosding SSeS

si meter’ al So ck Qertinent | te he. Jestions ay lease
fed R. Gv? 66 (cr; Whitey trol Acder af

Palice 4 Cad 510, Sie (D.C. CY J150.~the Novart

 

 

has He luxalera_o8 Sheen the abs ace ence “dh teckel Ge: enwine
issue sf mAkerial Sock Ft and on sit

 

meeks that burden. tothe Plas ie qu rE fee, rel +o
Submit evidence -h» Shusd-thtt there's, ia uct fea

isle cb aktal ac hintey oe, 2 Ea a
yw34-35 (Cc. Gr 1985)

 

 

id _dcteemining she: ec the mover his,
mich its lurden, she _evidence._ab Ake Agamoud aT
muat Le believed ond oll iafe rence s vhost be
rsdved } in Sodor of MoNOMbVext, waited Stuks Y
Sices, BYE 3d W159, N594-0 (Doce CV" 1999, Cert
denied, ii S. ck Jol (4%)

 

 

L. Necidine Sumida af

 

SOMMAL g Ailameay. Under Aule Sip iS aot

 

 

Swodoxe d_ yl. he. Sheoe as otal = fates, at iS

 

Siglaned + le a pracedut ¢__Cayl
Phe ct de Wwhedner ool | is VWetessar, So, mn

peciding G. Somat Aidomer! makin, “the Cut
9 Ath Isr pgased A Mikags Hat oo tn cal Jaloe,

 

 

 

 

 

Sc Jay dad Do, Such fs Figg Aut who

ae
‘,
v

Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 8 of 10
<

A Deleaclayrd acts Under colo of STKE Aw shea

 

 

he exerCises | Pouder : ossessed be tne os slic | Lad

 

And made Possitic or se Wie. doer ts Clothes __

uy dae authori.ky ov Stole. laut td ALi: ns. ed

INS. 4a, 6A 9250, is sl Led 9d 5 49 (1997)
0, te Fad 40, 23 (34

Ce j491
4 He vn Aey_Safes_Supre reme, Cour HAs helg

This ercessinkes fate hunk Ger sine, Oko fa

 

 

Orel, “Wesfgah 1 or other Seiridtre.

R Gro sed under the Rascth AcnenSmiol

Ihe ‘ks Rasonalleneas |"! Shonda cd. Cather Ahan ca

Sobshacke Dove. Process “ App coach Under the
Lorrcthecnthy fend Geahim v_O Connor 490 Ws 386

 

395 _luT Sid 1865 178| lod & fd ad ya 4s 455 [ey

iw) We Presed! Chse.the defendant have Sled:
Ao Show at thes _are_entilecd jo Audament asa

muatcr of LAW How Shere ove, 0 ehume issues S&
Pack the loinht has furthermore. Shown Syat there care
a Seach, genving issues 6 Fock ( Geaine \ssleso of

Cease ant Vhe e¥aQoaKY ace AGN. O0G Med oo
Gommant Iddamerdt Gs a _vmodtec s& bows The-

TSendendl Tats Sut Sarcpmony odsncott muss
{ ottyeosk be chews’ 2d

 

 

 

 

 

 

 

 

 

 
Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 9 of 10

13 telling the doth af feaving- Hachts {
Disp tes. basteadls he CoFt on A SoxYWnficld men
mien | % jecid phetieg 0 easomale eet Sader

 

ak dal- the Ao! agen a- tures ng tril

 

Cod ANE O Verdi at in i the, adn. phaving

Rody “He J. S ma Mae Shoted he. -

 

fea htenent Os, Kinds £

 

 

Ca Was pockrarmed Le Ahe. theohold ab

 

hal of De kermmnink whether ‘a dther words, here

 

a _geadint Sobtuel issiles thik moe mech ————
oe ” fedoWes imly ty a Linder os fack becaypse,

 

hes Why easonabld le! essed in favor of ether
Gort Adtecsa Vi LWerh Lobby Inc 411 ts AQ

 

Aso-\ 25\ (1940)

 

Since there, Ore Clee disg es § Mlenal

 

tock dhe: DeKendarts ore not _eatitled to fudament

 

(Os_a_naviter_of low. Live teshoeny mss “te ‘heard

pnd Creda thy mast le determined ia drde_40_0 WaVe__

ako Gar fest ¢. for these fasws, the Delen davi*'s

 

 

makin Gr Sammon dq cheek Mist be Denied.

 

 

 

, _ {£4 ZZ
Bitbele! bil! Sf

 

 

 

 

 

 

 

 

 
Case 1:15-cv-03355-GLR Document 38 Filed 12/11/20 Page 10 of 10

(@ AP: Cil€ ot VANCE

 

Z

 

 

4 Kermly cecbihy thi on his 74 Dae

 

 

 

 

oh Dec, “The furegdin Men eran Ds ha
(2 PPas.7 Aon 40 def ihe Renewed 7) Dismiss

of Alter natwvel, far Dmmory tide men\ WAs
Seat vig First! Class _v.s.cndal Ww clerk

 

 

 

oul 7_ MAHbec.) D, Peter Cosnsel__ fir Derendarts

 

 

 

Wonk Uke FP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
